BbowN, J.,
concurring: I have heretofore always concurred in the decisions of this Court in respect to the powers of feme *536coverts. These eases began with Harris v. Jenkins, 72 N. C., 183, and ended, I believe, with Bank. v. Benbow, 150 N. C., 782.
By the Martin act (introduced by Senator J. C. Martin in the General Assembly of 1911) the wives have been emancipated and are placed on an equal footing with their single sisters, except that in order to convey their real estate they must still have the written consent of their husbands.
I see no especial reason now for withholding from them the privilege of conferring gifts upon their husbands without the supervision and sanction of a justice of the peace or other judicial officer.
I think the opinion of the Chief Justice is a fair construction of the Revisal, sec. 2107, and also of the Constitution, and I give it my approval.